Citation Nr: 0105262	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-00 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable initial disability evaluation 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to October 
1945.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1999 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which granted 
service connection for bilateral hearing loss and assigned a 
non compensable evaluation effective from February 1999.  The 
veteran was scheduled for a hearing at the RO in February 
2000.  The veteran's representative appeared on behalf of the 
veteran at the hearing, and requested a new VA audiological 
examination. 


REMAND

The veteran contends that he is entitled to a compensable 
initial disability evaluation for bilateral hearing loss.  In 
an August 1999 rating decision, the RO granted service 
connection and assigned a noncompensable disability 
evaluation for bilateral hearing loss.  Because the veteran 
has appealed the original assignment of a disability 
evaluation following the initial grant of service connection, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  At the time of an initial 
rating in an original claim, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged" ratings.  Id., at 126.  However, based on 
a review of the evidence, the Board finds that additional 
development is necessary prior to further Board review of the 
veteran's appeal.  

First, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
It is observed, however, that during the pendency of the 
veteran's initial rating effective from February 1999, VA 
issued new regulations for evaluating impairment of auditory 
acuity.  These became effective June 10, 1999. 62 Fed. Reg. 
25,202-25,210 (May 11, 1999).  The Court has held that, where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so. See also Baker v. 
West, 11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 
Vet.App. 79 (1997) (per curiam order), holding that, although 
certain new rating criteria became effective after the 
appellant filed his appeal with the Court, VA and the Court 
are required to apply the amendments to the extent that they 
are more favorable to the claimant than the earlier 
provisions.

In this case, a review of the claims file shows that the 
veteran was last afforded a VA audiological examination in 
July 1999.  In the veteran's October 1999 notice of 
disagreement to the RO's August 1999 rating decision, he 
advised the RO that he had been provided with hearing aids 
for both of his ears from the VA Medical Center in Omaha, 
Nebraska.  He also indicated that his hearing loss 
symptomatology warranted a compensable disability evaluation 
and he requested a new VA audiological examination because 
his hearing loss had worsened over the previous few months.  
When a veteran claims that his disability has worsened since 
his last medical examination, the VA has a duty to provide 
the veteran with a new examination to evaluate the current 
state of the disability at issue.  Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993).  Additionally, in February 2000 
the veteran's representative appeared on behalf of the 
veteran at a personal hearing at the RO and requested that 
the veteran be scheduled for another VA audiological 
examination.  Accordingly, in order to give the veteran every 
consideration with respect to the present appeal, and to 
comply with the VA's duty to assist under controlling case 
law and the Veterans Claims Assistance Act of 2000, it is the 
Board's opinion that this matter should be remanded to the 
RO, in order to afford the veteran a current VA audiological 
examination.  This matter is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded VA ear 
and audiological examinations for the 
purpose of assessing the severity of his 
service-connected hearing loss.  The 
veteran's claims folder and a copy of 
this remand should be made available to 
the examiner(s) for review.  All 
indicated studies deemed appropriate by 
the examiner should be performed. 

2.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
requested development has been 
accomplished.  Any additional action 
required to comply with the notice and 
development requirements of the Veterans 
Claims Assistance Act of 2000 should be 
undertaken. 

3.  The RO should then readjudicate the 
veteran's claim based on all of the 
evidence of record.  This should include 
consideration of both the old and new 
criteria for rating hearing loss in 
accordance with the decisions of the 
Court in the Karnas.  The RO should also 
consider the appropriateness of staged 
ratings, in accordance with the decision 
of the Court in Fenderson. If the benefit 
sought on appeal is denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
before the case is returned to the Board 
for further review. 

The purpose of this REMAND is to further develop the 
veteran's claim and to obtain clarifying medical information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
However, no action is required of the veteran until he is 
further notified.


		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





